                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          EUREKA DIVISION

                                   7

                                   8     KARRIEM SHAHEED,                                   Case No. 17-cv-03751-VC (RMI)
                                   9                    Plaintiff,
                                                                                            WRIT OF HABEAS CORPUS AD
                                  10             v.                                         TESTIFICANDUM
                                  11     R. REYES, et al.,
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13

                                  14   It is hereby ordered that the Clerk of the Court issue a Writ of Habeas Corpus Ad

                                  15   Testificandum for the person of Karriem Shaheed, CDCR No. H65017, presently in

                                  16   custody at Correctional Training Facility, as the presence of said witness will be necessary at

                                  17   proceedings in the above-entitled cause and thereafter as may be required.

                                  18
                                  19   Dated: August 13, 2019                               _____________________________
                                                                                            ROBERT M. ILLMAN
                                  20                                                        United States Magistrate Judge
                                  21   TO: Warden, Correctional Training Facility
                                  22   GREETINGS
                                  23   WE COMMAND that you have and produce the body of Karriem Shaheed, CDCR
                                  24   No. H65017, in your custody in the hereinabove-mentioned institution, before the United States
                                  25   District Court in Courtroom D at 450 Golden Gate Avenue in San Francisco at 9:30 a.m. on
                                  26   October 3, 2019, in order that said prisoner may then and there participate in the SETTLEMENT
                                  27   CONFERENCE in the matter of Shaheed v. Reyes, et al., and at the termination of said hearing
                                  28   return him forthwith to said hereinabove-mentioned institution, or abide by such order of the
                                   1   above-entitled Court as shall thereafter be made concerning the custody of said prisoner, and

                                   2   further to produce said prisoner at all times necessary until the termination of the proceedings for

                                   3   which his testimony is required in this Court;

                                   4          Witness the Honorable Robert M. Illman, Magistrate Judge of the United States District

                                   5   Court for the Northern District of California.

                                   6
                                       Dated: August 13, 2019                                SUSAN Y. SOONG, CLERK,
                                   7                                                         UNITED STATES      STRIC COURT
                                                                                                           S DIDISTRICT
                                   8                                                                    S.EBrown
                                                                                             By: JoshuaAT             TC
                                                                                                     T
                                                                                             Administrative Law Clerk




                                                                                                                                         O
                                                                                                  S




                                                                                                                                          U
                                                                                                 ED
                                   9




                                                                                                                                           RT
                                                                                                               TED



                                                                                             UNIT
                                  10                                                                       GRAN




                                                                                                                                              R NIA
                                  11
                                       Dated: August 13, 2019
                                  12                                                         NO                               M. Illm
                                                                                                                                        an
Northern District of California




                                                                                                                     ober t




                                                                                                                                             FO
                                                                                                          J u d ge R
 United States District Court




                                                                                              RT
                                  13




                                                                                                                                             LI
                                                                                                      EROBERT
                                                                                                 H




                                                                                                                                         A
                                  14                                                                   RN        M. ILLMAN C
                                                                                                       United States
                                                                                                                         T O FJudge
                                                                                                            D I S T Magistrate
                                  15                                                                                RI C

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
